2020 IL App (1st) 191812
                                                                                   FIRST DISTRICT,
                                                                                   FIRST DIVISION
                                                                                   December 28, 2020

     No. 1-19-1812

      SALLY GARY, as Administrator of the Estate of              )        Appeal from the
      Amanda Gary, Deceased,                                     )        Circuit Court of
                                                                 )        Cook County, Illinois.
                                     Plaintiff-Appellant,        )
      v.                                                         )        No. 15 L 66043
                                                                 )
      THE CITY OF CALUMET CITY,                                  )        Honorable
                                                                 )        Carrie E. Hamilton,
                                     Defendant-Appellee.         )        Judge Presiding.

              JUSTICE COGHLAN delivered the judgment of the court, with opinion.
              Presiding Justice Walker and Justice Pierce concurred in the judgment and opinion.

                                                  OPINION

¶1            On October 12, 2014, 31-year-old Amanda Gary suffered a severe asthma attack. Her

     mother, plaintiff Sally Gary, called 911. Paramedics from the Calumet City Fire Department

     administered treatment to Amanda and brought her to the hospital. Amanda died 10 days later.

     Sally, as administrator of Amanda’s estate, brought a wrongful death suit against Calumet City,

     alleging that improper treatment by the City’s paramedics proximately caused her daughter’s

     death.

¶2            Under the Emergency Medical Services Systems Act (EMS Act), the City is immune

     from civil liability for the provision of medical services in good faith, except in cases of willful

     and wanton misconduct. 210 ILCS 50/3.150(a) (West 2014). The trial court found that the

     evidence did not support a conclusion that the City’s paramedics acted willfully and wantonly,

     and it granted summary judgment for the City. Plaintiff now appeals. For the reasons that follow,

     we affirm.
     No. 1-19-1812


¶3                                            BACKGROUND

¶4          In her amended complaint, plaintiff alleged that the responding paramedics made a series

     of errors that led to her daughter’s death. First, although Amanda’s blood oxygen levels were

     dangerously low when the paramedics arrived on the scene, the paramedics unnecessarily

     delayed intubating her for 14 minutes. Second, when they finally did intubate her, they inserted

     the breathing tube into her esophagus rather than her trachea. Third, they failed to monitor

     Amanda’s blood oxygen level after intubation and, therefore, failed to discover the tube was

     placed incorrectly.

¶5          In support of her complaint, plaintiff submitted a healing arts malpractice affidavit by Dr.

     John Ortinau pursuant to section 2-622 of the Code of Civil Procedure (735 ILCS 5/2-622 (West

     2014)). Dr. Ortinau opined that the aforementioned errors constituted deviations from the

     standard of care and that they contributed to a prolonged state of hypoxia (i.e., absence of

     sufficient oxygen to maintain bodily functions), which led to Amanda’s death.

¶6          The following facts were adduced in discovery, which included the depositions of the

     paramedics and doctors who treated Amanda. On October 12, 2014, at approximately 10:30

     p.m., Amanda was at home when she suffered an asthma attack. Sally called 911, and

     paramedics Ryan Banks and Chris Pierce responded to the scene. Banks observed that Amanda

     was in severe respiratory distress; she was wheezing and unable to speak in complete sentences.

     He gave her a breathing mask and administered albuterol. Pierce placed a pulse oximeter—a

     device that measures a patient’s pulse and the amount of oxygen saturation in their blood—on

     Amanda’s finger. Amanda had a blood oxygen level of 54%. (A healthy person normally has a

     blood oxygen level above 96%.) Amanda commented that the number was low, then fell

     unconscious.



                                                     -2-
       No. 1-19-1812


¶7            According to Banks and Pierce, when a patient falls unconscious, it indicates that not

       enough oxygen is reaching her brain, and it is important to supply her with oxygen as soon as

       possible. However, they decided not to intubate Amanda in the house for multiple reasons: her

       mother was nearby and “really anxious”; a child was screaming; and it was dark and difficult to

       see. Instead, Banks gave Amanda some assisted respirations with a bag valve mask, and then he

       and Pierce brought her to the ambulance. She was still breathing on her own at this time.

¶8            At the ambulance, before the paramedics intubated Amanda, they spent five minutes

       establishing an intraosseous line (i.e., into bone marrow) through which they administered

       Versed, a paralytic drug. Pierce explained that, even with an unconscious patient, Versed must be

       administered prior to intubation if the patient has a gag reflex, because otherwise the patient

       might vomit and then aspirate the vomit.

¶9            Pierce then performed the intubation. Because Amanda’s trachea was swollen from her

       asthma, he had to use force to insert the breathing tube. He stated that he was sure he placed the

       tube in her trachea and not in her esophagus. He estimated that it took around 12 minutes from

       the time she fell unconscious to the time she was intubated. Banks, observing the intubation, saw

       the tube pass through Amanda’s vocal cords, an indication that the tube was in the right place.

¶ 10          After a patient is intubated, paramedics consider multiple factors to determine whether

       the intubation has been performed correctly: lung sounds, lack of abdominal sounds (which

       would indicate placement in the esophagus), chest rise and fall, CO2 readings, and pulse

       oximeter readings. Banks and Pierce heard only “diminished” lung sounds, but they did not hear

       any abdominal sounds, and the CO2 detector reflected a positive change. Banks also observed

       Amanda’s chest rising and falling. Thus, they concluded that the intubation was a success.




                                                       -3-
       No. 1-19-1812


¶ 11          However, Banks and Pierce did not record any pulse oximeter readings from Amanda

       after the initial 54% reading in her home. Banks stated that the pulse oximeter “[p]robably” fell

       off her finger in the house but, in any event, they would not have used that pulse oximeter in the

       ambulance; they would have used the one attached to the cardiac monitor. But no such readings

       were listed in their incident report, and Banks did not independently recall if they obtained any

       such readings.

¶ 12          Once the intubation was complete, Pierce called St. Margaret North Hospital to inform

       them that a critical patient was incoming. The drive to the hospital took three to four minutes. At

       the hospital, the paramedics transferred care to emergency room personnel. Both Banks and

       Pierce did not believe Amanda was in pulseless cardiac arrest at the time. Pierce specifically

       recalled she had a pulse when they brought her out of the ambulance.

¶ 13          Hospital records indicate that Amanda was admitted at 11:02 p.m. She was treated in the

       emergency room by Dr. Maria Cole, an internal medicine physician who is also board-certified

       in emergency medicine, and Dr. Lisa Mussman 1, a third-year resident assisting her. Neither

       doctor watched the stretcher being removed from the ambulance and brought inside the hospital

       doors, but they were both waiting and ready to interact as soon as Amanda arrived.

¶ 14          Within a minute of Amanda’s arrival, Dr. Cole and Dr. Mussman observed she had no

       pulse and was in cardiac arrest. She was not making any breath sounds, and there were audible

       sounds over her stomach, indicating that the breathing tube was in her esophagus. Thus, the

       doctors removed the tube and reintubated her at 11:05 p.m.

¶ 15          Dr. Cole opined that Amanda was improperly intubated prior to arrival, because her lack

       of pulse indicated that she had not been properly oxygenated. She had no opinion as to how long



              1
               Dr. Mussman is sometimes also referred to as Dr. Johnson in the record.
                                                        -4-
       No. 1-19-1812


       Amanda had been improperly intubated, though she stated it generally takes five to seven

       minutes without oxygen for a person to go into cardiac arrest. She acknowledged it was possible

       that the breathing tube was initially placed properly but shifted when Amanda was transferred

       from the ambulance to the hospital, but she “[v]ery rarely” observed such shifts in other patients.

¶ 16          Dr. Mussman opined that the breathing tube had been in Amanda’s esophagus for “quite

       a while” based on her pupils, which were fixed and dilated. She said it would generally take at

       least 10 minutes without oxygen for a person’s pupils to reach that state, although the exact time

       could vary based on the individual. She further opined that it was not possible for a properly

       placed tube to shift into the esophagus, because “[i]t’s a very long airway and they are two

       separate tubes side by side.” In her four years of residency, she estimated that she had to

       reintubate patients in only 1 to 3% of cases.

¶ 17          Banks did not dispute that the hospital staff found the breathing tube in Amanda’s

       esophagus, but he denied that it was originally placed there. He speculated that the tube moved

       when Amanda was transferred from the stretcher to the hospital bed. Pierce similarly speculated

       that because Amanda’s trachea was so tight, the tube “slipped out.”

¶ 18          Dr. Bruna Arrentegui-Rodriguez treated Amanda starting on October 13, 2014, the day

       after she was admitted to the hospital. At the time, Amanda was in the intensive care unit, in

       cardiac arrest and experiencing seizures due to brain damage caused by lack of oxygen. She

       never regained consciousness. On October 22, 2014, she was declared brain-dead, and life

       support was withdrawn.

¶ 19          Dr. Arrentegui-Rodriguez stated that, if a patient is improperly intubated, the resulting

       lack of oxygen can lead to respiratory failure. But she could not say with 100% certainty that

       improper intubation caused Amanda’s condition, since it was impossible to know what would



                                                       -5-
       No. 1-19-1812


       have happened if she had been properly intubated from the start. Regarding the possibility that

       the tube shifted, Dr. Arrentegui-Rodriguez stated that moving a patient could dislodge a properly

       placed tube, but she did not think the tube could move into the esophagus.

¶ 20          All three doctors were asked to comment on the paramedics’ care of Amanda based on

       the paramedics’ incident report. Dr. Cole stated that the paramedics’ report did not reflect that

       they incorrectly intubated her. Dr. Arrentegui-Rodriguez stated that monitoring a patient’s pulse

       oximeter readings after intubation would be “helpful” and “appropriate” (though she declined to

       state that it was “necessary”). Finally, Dr. Mussman stated, that in a hospital setting, she would

       “definitely” monitor pulse oximeter readings on an intubated patient, because if the tube was

       placed incorrectly, the patient’s oxygen saturation could decrease. However, she stated that pulse

       oximeter readings can be inaccurate, and she cited a number of other factors to consider,

       including seeing the tube go through the vocal cords, listening for lung sounds, using a CO2

       detector, and watching for condensation in the tube. Dr. Cole and Dr. Arrentegui-Rodriguez

       similarly acknowledged that pulse oximeter readings can be inaccurate for a variety of reasons,

       including nail polish and skin temperature.

¶ 21          Finally, in regards to their training, both Banks and Pierce referenced various Standing

       Medical Orders (SMOs) that they were trained to follow. SMO Code 75, governing intubations,

       called for “[c]ontinuous pulse oximetry and cardiac monitoring.” However, deputy fire chief

       Peter Bendinelli, who was in charge of the fire department’s emergency medical services training

       from 2009 to 2017, opined that pulse oximeter readings were not important in assessing an

       intubation. He gave two reasons: First, the readings might be inaccurate. Second, even if

       accurate, a drop in blood oxygen levels might be caused by patient heart failure rather than an

       error in intubation. Thus, rather than relying on a pulse oximeter, Bendinelli would consider lung



                                                       -6-
       No. 1-19-1812


       and abdominal sounds, chest rise and fall, CO2 monitoring, the presence of condensation on the

       breathing tube, and the color of the patient’s skin. Bendinelli trained ambulance crews in

       accordance with this protocol.

¶ 22          Based on the foregoing facts, the City moved for summary judgment, arguing that

       plaintiff had presented no evidence that would support a conclusion that the paramedics’ actions

       were willful and wanton. The City argued that (1) the evidence showed that Amanda was

       intubated at the earliest possible time, (2) even assuming arguendo that the intubation was

       performed incorrectly, the paramedics’ error would not constitute willful and wanton conduct in

       light of the “difficult and chaotic emergency circumstances,” and (3) the paramedics used

       reliable methods to assess and monitor the intubation (CO2 monitoring and listening to the lungs

       and abdomen).

¶ 23          In response, plaintiff argued that the issue of willful and wanton conduct was a question

       of fact for the jury to decide. In particular, she argued that the incorrect placement of the

       breathing tube was willful and wanton, particularly in light of the paramedics’ failure to obtain

       any pulse oximeter readings after the initial 54%.

¶ 24          On August 9, 2019, the trial court granted the City’s motion for summary judgment,

       stating that “[t]his is precisely the type of case that falls within the EMS Act.” The court found it

       particularly significant that “the paramedics did check multiple times and in multiple ways to

       ensure that the intubation was done correctly.” In light of this fact, the court stated the

       paramedics’ failure to obtain pulse oximeter readings “does not amount to negligence, let alone

       willful and wanton.” The court also declined to consider Dr. Ortinau’s affidavit as competent

       evidence, since Dr. Ortinau formed his opinion prior to any discovery and the record did not

       reflect that he maintained his opinion after reviewing the entire discovery.



                                                         -7-
       No. 1-19-1812


¶ 25                                               ANALYSIS

¶ 26          We review the trial court’s grant of summary judgment de novo (Williams v. Manchester,

       228 Ill. 2d 404, 417 (2008)), keeping in mind that summary judgment is only appropriate where

       “there is no genuine issue as to any material fact and *** the moving party is entitled to a

       judgment as a matter of law.” 735 ILCS 5/2-1005(c) (West 2018). Thus, we construe the record

       strictly against the movant and liberally in favor of the nonmoving party. Williams, 228 Ill. 2d at

       417. To prevail, the nonmoving party must present some evidence that would arguably entitle her

       to recover at trial. Keating v. 68th & Paxton, L.L.C., 401 Ill. App. 3d 456, 472 (2010).

¶ 27          Plaintiff argues that the trial court erred in finding, as a matter of law, that the City was

       immune from liability under section 3.150(a) of the EMS Act. That section provides:

              “Any person, agency or governmental body certified, licensed or authorized pursuant to

              this Act or rules thereunder, who in good faith provides emergency or non-emergency

              medical services *** in the normal course of conducting their duties, or in an emergency,

              shall not be civilly liable as a result of their acts or omissions in providing such services

              unless such acts or omissions *** constitute willful and wanton misconduct.” 210 ILCS

              50/3.150(a) (West 2014).

       The purpose behind such immunity is “to encourage emergency response by trained medical

       personnel without risk of malpractice liability for every bad outcome or unfortunate occurrence.”

       Gleason v. Village of Peoria Heights, 207 Ill. App. 3d 185, 188-89 (1990). Emergency situations

       are often fraught with tension and confusion, and medical personnel “must not be afraid to do

       whatever they can under less than ideal circumstances.” Id. at 189.

¶ 28          Nevertheless, section 3.150(a) provides no immunity for willful and wanton misconduct,

       which is defined as conduct exhibiting “ ‘an utter indifference to or conscious disregard for a



                                                        -8-
       No. 1-19-1812


       person’s own safety or the safety or property of others.’ ” Bowden v. Cary Fire Protection

       District, 304 Ill. App. 3d 274, 280 (1999) (quoting Pfister v. Shusta, 167 Ill. 2d 417, 421-22

       (1995)). Such conduct lies between intentional and merely negligent conduct. Kirwan v.

       Lincolnshire-Riverwoods Fire Protection District, 349 Ill. App. 3d 150, 155 (2004). The

       Restatement, which terms such behavior “reckless misconduct” (see Restatement (Second) of

       Torts § 500 Scope Note, at 587 (1965)), explains:

              “[Reckless misconduct] differs from that form of negligence which consists in mere

              inadvertence, incompetence, unskillfulness, or a failure to take precautions to enable the

              actor adequately to cope with a possible or probable future emergency, in that reckless

              misconduct requires a conscious choice of a course of action, either with knowledge of

              the serious danger to others involved in it or with knowledge of facts which would

              disclose this danger to any reasonable man. *** [T]he actor to be reckless must recognize

              that his conduct involves a risk substantially greater in amount than that which is

              necessary to make his conduct negligent.” Restatement (Second) of Torts § 500 cmt. g, at

              590 (1965).

¶ 29          Here, plaintiff argues that genuine issues of material fact exist regarding whether the

       paramedics acted with reckless disregard for Amanda’s well-being. Courts have considered this

       issue many times in the context of emergency responses to asthma patients and other patients

       with difficulty breathing. In American National Bank & Trust Co. v. City of Chicago, 192 Ill. 2d
274 (2000), and Abruzzo v. City of Park Ridge, 2013 IL App (1st) 122360, there was a question

       of fact as to whether the responding paramedics acted willfully and wantonly. But in Bowden,

       304 Ill. App. 3d 274, and Fagocki v. Algonquin/Lake-In-The-Hills Fire Protection District, 496
F.3d 623 (7th Cir. 2007), there was not, and defendants were entitled to judgment as a matter of



                                                       -9-
       No. 1-19-1812


       law. For the reasons that follow, we find the instant case analogous to Bowden and Fagocki

       rather than American National Bank and Abruzzo.

¶ 30          In American National Bank, 192 Ill. 2d at 276, the decedent suffered an asthma attack

       and called 911, saying that she thought she was going to die. The dispatcher did not try to keep

       her on the phone, and the responding paramedics left after receiving no response to knocks at her

       apartment, even though her door was unlocked. Id. at 276-77. Based on these allegations, our

       supreme court held that the complaint stated a cause of action for willful and wanton conduct,

       explaining: “Locating a person in need of emergency medical treatment is the first step in

       providing life support services. Not even that first step was taken here.” Id. at 286.

¶ 31          In Abruzzo, 2013 IL App (1st) 122360, Larry Furio entered the bedroom of his 15-year-

       old son Joseph and found him purple, gasping for breath, and unresponsive. Larry called 911 and

       administered cardiopulmonary resuscitation to Joseph. By the time paramedics arrived, Joseph

       had regained consciousness and was able to sit up and say some words. The paramedics visually

       assessed him, said words to the effect of “ ‘He looks alright I guess,’ ” and left without providing

       treatment. Id. ¶ 8. The next morning, Larry found Joseph unconscious and blue. He called 911

       again, and Joseph was transported to the hospital where he was pronounced brain-dead. Id. ¶ 28.

       The Abruzzo court found a question of fact as to whether the paramedics who responded to the

       first 911 call acted with conscious disregard for Joseph’s safety by failing to treat him and bring

       him to the hospital. Id. ¶ 84.

¶ 32          By contrast, in Bowden and Fagocki, no willful and wanton misconduct was found where

       the responding paramedics provided extensive treatment to the decedents. In Bowden, 304 Ill.

       App. 3d at 276, Bowden had a severe asthma attack in his home, and his son called 911. The

       responding paramedics assessed Bowden’s medical condition, obtained his medical history,



                                                       -10-
       No. 1-19-1812


       “bagged” him with high-flow oxygen, and brought him to the ambulance for immediate transport

       to the hospital. En route, he went into full cardiopulmonary arrest. Per hospital instructions, the

       paramedics stopped the ambulance and attempted to intubate Bowden, but they were

       unsuccessful. Again per hospital instructions, they did not try a second time but administered

       additional oxygen while continuing to the hospital. There, Bowden was maintained on life

       support until he died eight days later.

¶ 33          Under these facts, the Bowden court held that summary judgment for defendant was

       appropriate. The court explained: “[I]n light of the undisputed evidence of the extensive

       treatment provided by the EMTs, there simply is no evidence that they showed an utter

       indifference to the decedent’s safety.” Id. at 282. The court further stated that, “[a]lthough there

       is no question that the result here was tragic, it is inappropriate to examine the case in hindsight

       and second-guess every action taken by the EMTs in rendering emergency treatment to the

       decedent.” Id. at 283-84.

¶ 34          In Fagocki, 496 F.3d at 624, the decedent had a severe allergic reaction to peanuts, and

       her husband drove her to a nearby immediate-care center. Staff at the center saw her condition

       and called 911. When paramedics arrived, they administered Benadryl and brought her into the

       ambulance. They attempted to intubate her but discovered her jaws were clenched shut and

       administered Versed to her intravenously. After the Versed took effect, they attempted to

       intubate her a second time (unsuccessfully) and a third time (successfully, or so they thought).

       Upon her arrival at the hospital, emergency room staff discovered that the breathing tube was in

       the decedent’s esophagus rather than her trachea, and they reintubated her properly. Id. at 626.

       By then, she had suffered severe brain damage precipitating her into a vegetative state from

       which she never recovered.



                                                       -11-
       No. 1-19-1812


¶ 35          The Fagocki court reversed the trial court’s judgment for the estate, holding that the

       paramedics’ actions were not willful and wanton as a matter of law. Id. at 630. In doing so, the

       court explicitly rejected the proposition that the improper third intubation was willful and

       wanton, stating: “No one supposes an incorrect insertion itself, in a moving ambulance,

       negligent.” Id. at 628. The court further stated that the paramedics’ failure to detect the incorrect

       tube placement “may have been negligent” but “would not amount to willful and wanton

       misconduct without circumstances of aggravation.” Id.; see also Brock v. Anderson Road Ass’n,

       287 Ill. App. 3d 16, 26-27 (1997) (paramedics who provided “extensive care” to heat stroke

       victim did not act willfully and wantonly despite multiple alleged errors in care; even if errors

       were negligent, they did not indicate an utter indifference to patient’s safety).

¶ 36          In the instant case, as in Bowden and Fagocki and unlike in American National Bank and

       Abruzzo, it is undisputed that the paramedics engaged in extensive efforts to save Amanda’s life.

       They administered albuterol and measured her blood oxygen level; when she fell unconscious,

       they gave her assisted aspirations with a bag valve mask and brought her to the ambulance.

       There, they administered Versed to prevent her from vomiting and aspirating her own vomit, and

       then Pierce intubated her. After the intubation, they observed multiple factors that led them to

       believe it had been performed correctly: they heard sounds from her lungs (albeit diminished),

       did not hear sounds from her abdomen, and saw a positive change in the CO2 detector. Banks

       also observed her chest rising and falling.

¶ 37          Construing the record liberally in favor of plaintiff (Williams, 228 Ill. 2d at 417), a

       reasonable finder of fact could conclude that Pierce performed the intubation incorrectly by

       inserting the tube into Amanda’s esophagus rather than her trachea. A finder of fact could also

       reasonably conclude that this error might have been discovered and fixed prior to Amanda’s



                                                       -12-
       No. 1-19-1812


       arrival at the hospital if the paramedics had used a pulse oximeter to continuously monitor

       Amanda’s blood oxygen levels. But even taking these things as true, such errors do not reflect

       “an utter indifference to the decedent’s safety” (Bowden, 304 Ill. App. 3d at 282) as required for

       a finding of willful and wanton misconduct. This is particularly true where, as here, the

       paramedics utilized multiple other methods to assess the intubation in a tense and time-sensitive

       emergency situation. In this regard, this case contrasts starkly with Abruzzo, 2013 IL App (1st)
122360, ¶ 8, where the responding paramedics gave only a cursory visual assessment to the

       decedent before concluding that he “look[ed] alright” and leaving.

¶ 38          Plaintiff nevertheless argues that the present case is analogous to Meck v. Paramedic

       Services of Illinois, 296 Ill. App. 3d 720 (1998), and Prowell v. Loretto Hospital, 339 Ill. App.
3d 817 (2003). We find these cases inapposite.

¶ 39          The sole issue in Meck was proximate causation—specifically, whether the decedent’s

       estate was required to prove the decedent had a greater than 50% chance to survive absent the

       paramedics’ alleged misconduct. Meck, 296 Ill. App. 3d at 725-26. The Meck court answered this

       question in the negative and reversed summary judgment for defendants on that basis alone. Id.

       at 726-27. The parties did not argue, and the Meck court did not discuss, whether the paramedics’

       actions could be construed as willful and wanton.

¶ 40          As for Prowell, 339 Ill. App. 3d at 818, it is readily distinguishable on its facts. The

       decedent in Prowell was transported to the hospital by ambulance. Upon arrival, as she was

       removed from the ambulance on a stretcher, she fell onto a concrete ramp and sustained injuries

       that resulted in her death. The Prowell court found a question of fact as to whether the

       paramedics acted willfully and wantonly, based on evidence that they had actual knowledge that

       the stretcher was not secure (id. at 824) and that they left the stretcher unattended, allowing it to



                                                        -13-
       No. 1-19-1812


       roll into a pothole (id. at 825-26). But in making this finding, the Prowell court explicitly

       distinguished Bowden on grounds that “the factual questions [in Bowden] concerned the quality

       of the EMTs’ efforts to provide care to the decedent.” Id. at 825. Here, too, the factual questions

       concern the quality of the paramedics’ efforts to provide care to Amanda. Accordingly, Prowell

       is inapposite.

¶ 41          Finally, plaintiff argues that there is an issue of fact as to whether the City committed

       willful and wanton misconduct in its training of ambulance crews. She cites the deposition of

       Bendinelli, who stated that he trained ambulance crews not to rely on pulse oximetry to measure

       the success of an intubation but, instead, to consider lung and abdominal sounds, chest rise and

       fall, CO2 monitoring, the presence of condensation on the breathing tube, and the color of the

       patient’s skin. Bendinelli explained that pulse oximeter readings could be inaccurate and did not

       always reflect whether the breathing tube was placed correctly.

¶ 42          To defeat summary judgment, plaintiff would have had to present evidence that the City

       either knew Bendinelli’s training imperiled patients or that the City failed to recognize this

       danger through recklessness. Affatato v. Jewel Cos., 259 Ill. App. 3d 787, 800 (1994). Plaintiff

       presented no such evidence. On the contrary, all three of Amanda’s treating physicians

       corroborated Bendinelli’s statement that pulse oximeter readings can be inaccurate. In light of

       their testimony, plaintiff has not presented an issue of fact as to whether Bendinelli’s training

       reflects an utter indifference to patients’ safety. See Bowden, 304 Ill. App. 3d at 282.

¶ 43                                             CONCLUSION

¶ 44          For the foregoing reasons, we affirm the trial court’s grant of summary judgment for the

       City on the basis of immunity from suit under the EMS Act.

¶ 45          Affirmed.



                                                       -14-
No. 1-19-1812



                                 No. 1-19-1812


Cite as:                 Gary v. City of Calumet City, 2020 IL App (1st) 191812


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 15-L-
                         66043; the Hon. Carrie E. Hamilton, Judge, presiding.


Attorneys                Brian C. Thomas, of Thomas Law, of Chicago, for appellant.
for
Appellant:


Attorneys                Robert Wilder, of Odelson & Sterk, Ltd., of Evergreen Park, for
for                      appellee.
Appellee:




                                      -15-